       Case
       Case21-03018
            20-33214 Document
                     Document18-2       onTXSB
                              110 Filed in 06/15/21 in TXSB Page 1 of 1
                                                on 08/04/21
                                                                                   United States Bankruptcy Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                     IN THE UNITED STATES BANKRUPTCY COURT                              August 04, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                HOUSTON DIVISION

IN RE:                                         §
                                               §
FRANCOIS STANISLAS BELLON,                     §       Case No. 20-33214 (MI)
                                               §       (Chapter 7)
                                               §
        Debtor.                                §
                                               §
EVA S. ENGELHART,                              §
CHAPTER 7 TRUSTEE,                             §
                                               §
        Plaintiff,                             §
                                               §
VS.                                            §       Adv. Pro. No. 21-ap-3018
                                               §
VLADIMIR BELLON,                               §
                                               §
        Defendant.                             §


                                      DEFAULT JUDGMENT
                                        [Ref. Doc. No. 18]

        CAME ON THIS DAY the Trustee’s Motion for Default Judgment, and the Court finding

that the defendant is in default, it is now:

        ORDERED, that the transfers of 350,000 shares of stock in a company named SODEXO

from the Debtor Francois Stanislas Bellon to Vladimir Bellon is hereby avoided, and the shares are

hereby property of the Chapter 7 Bankruptcy Estate of Francois Stanislas Bellon.

        This is a final judgment.

      SIGNED this _____ day of ___________________________, 2021, at Houston, Texas.
Signed: August
        October04,
                17,2021
                    2018

                                                     ____________________________________
                                               ______________________________
                                                                    Marvin Isgur
                                               JUDGE MARVIN    ISGUR
                                                          United States Bankruptcy Judge
                                               UNITED STATES BANKRUPTCY JUDGE




                                                   1
